Title: To George Washington from Charles Smith, 23 February 1758
From: Smith, Charles
To: Washington, George



Sir
Fort Loudoun February the 23d 1758

I have had the Happiness, of Seeing the Letter you wrote, To Doctor Craig, and am Sorry to hear of your being so Much Indisposed in your Health, and I must own that I am at Present

much disturbed in my mind, by Majr Baylist who Has blasted my Character in A most Cruel manner, Without the least reason, It’s true when Majr Baylist Was Last in town there was Some disturbance between Him and Mr Fells, Majr Baylist and I never had any Words to gather, which I have Sufficient proff of, I have Wrote to Majr Baylist Concerning it, and Shall Soon Convince him that I am not the Man he takes me to be—I deny the Name of a Riortor or a Coward, Which I hope to Have liberty to get Satisfaction, and you Need not to fear but, I will Clear it up with Honour, and with Shame to him.
Concerning the work at Fort Loudoun has gone on tolerable Well in your Absence the third Barrack is Intirely Covered In, and the Last one now aframing in Order to raise. the Parapet on the Last Curtain is up, the Last Bastian Is Lay’d Over with logs and two of the ambuziers [embrasures] done and now is about the Other four, we have done all the joyners Work in the Second Barrack, We are in Great want of a Barrell of Double tens for the Last Barrack we not having One, Our Stone Masons has been Sick Ever Since you have been away, and our Stone Work is much Behind hand. The well has been allmost full of Water But now is Cleared and they are at Work in it A Gain And there is Near Ninety foot deep. I Cant Say that there Is any Likelyhood of Any Spring, We are almost out of Iron and plank, and am afraid I Shall find it very difficult to be Supply’d without a small quantity Of money to pay them of the old arrears I have advanc’d all the money I Can possibly Spare.
The Black Smiths belonging to the publick work has behav’d Exstreamly well. I Should Send you the particulars of The Work they have done but being in haste and my Books not being Settled, Sr I am your most Humble. Servt

Chs Smith

